Citation Nr: 0529100	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-01 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision in which 
the RO, inter alia, denied service connection for peripheral 
neuropathy claimed as due to herbicide exposure.  

In February 2002, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In December 2003, the Board remanded the veteran's claim to 
the RO for additional development.  Following completion of 
that development, the RO continued its denial of the 
veteran's claim (as reflected in a June 2005 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board.  

As a final preliminary matter, the Board notes that in a May 
1997 rating decision, the RO denied the veteran's claim for 
service connection for peripheral neuropathy with herniated 
disc at L5-S1.  The RO denied the veteran's claim with regard 
to peripheral neuropathy both on a direct basis to service 
and on a secondary basis to the veteran's service-connected 
lumbar spine osteoarthritis.  The veteran was notified of the 
RO's May 1997 decision and did not appeal; thus the decision 
is final.  The current issue in appellate status reflects the 
veteran's claim of service connection for peripheral 
neuropathy under a different theory of entitlement; that 
being as due to herbicide exposure.  

The veteran's representative, in an October 2005 Informal 
Brief, made arguments not only in support of the claim on 
appeal, but also in regards to the claim that the veteran's 
peripheral neuropathy was related to service on a direct 
basis due to physical trauma. i.e., an injury due to a 
plywood incident.  The Board liberally interprets the 
argument regarding the relationship between the veteran's 
peripheral neuropathy and physical trauma reportedly incurred 
in service as an attempt to reopen the previously denied 
claim for service connection for peripheral neuropathy on a 
direct basis.  As this issue has not been developed for 
appellate review, it is not before the Board; hence, it is 
referred to the RO for appropriate action.  (The issue 
developed for the Board's review is limited to service 
connection for peripheral neuropathy due to herbicide 
exposure.)

The Board additionally notes that in connection with the 
October 2005 Informal Brief, the veteran's representative 
submitted additional evidence directly to the Board.  This 
evidence consisted of a peripheral neuropathy fact sheet 
obtained from the National Institute of Neurological 
Disorders and Stroke website.  The representative waived 
initial RO review of the submitted evidence.  The Board 
accepts the evidence into the record on appeal.  38 C.F.R. 
§ 20.1304 (2005).  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed with acute or subacute 
peripheral neuropathy nor has any such disability manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide agent 
during active military service.  

3.  The veteran's peripheral neuropathy is not medically 
related to any exposure to herbicide agents during active 
military service.  


CONCLUSION OF LAW

The veteran does not have peripheral neuropathy due to 
herbicide exposure incurred during active military service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through March 2001 and May 2004 notice 
letters, a January 2002 statement of the case, and SSOCs in 
April 2003 and June 2005, the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the March 2001 and May 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The veteran was also 
requested to submit all evidence pertinent to his claim that 
he had in his possession.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
noted above, the four requirements have been met.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran's service medical records are associated 
with the claims file, as are post-service medical records 
from the VA Medical Center (VAMC) in Minneapolis, Minnesota.  
The RO arranged for the veteran to undergo VA medical 
examinations in June 2000, June 2001, and June 2002; the 
reports of which are of record.  Significantly, neither the 
veteran nor his representative has otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim on appeal that need to be obtained.  

The Board is aware that the veteran's representative has 
contended that the RO failed to assist the veteran by 
providing him with an adequate medical opinion on his claim.  
The Board notes that the VA examiner's opinion in June 2002 
was based on a complete review of the veteran's documented 
medical and service history, along with the veteran's 
reported assertions and complaints.  The examiner provided 
the rationale for the opinion regarding the relationship 
between the veteran's peripheral neuropathy and service, and 
this opinion was supported by the opinion of a VA examiner in 
June 2001.  Therefore, the Board finds that the June 2002 VA 
examination fulfills VA's duty to assist the veteran, and no 
further action in this regard is warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2005) are met.  See 
38 C.F.R. § 3.309(e) (2005).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2005).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.

Parenthetically, the Board notes that changes were made to 38 
U.S.C.A. § 1116 by the "Veterans Education and Benefits 
Expansion Act of 2001", Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Under the amendment in effect since December 27, 
2001, the presumption of exposure to herbicides is provided 
to all veterans who served in Vietnam during the Vietnam era.  
See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(ii).

The Board notes that the veteran's service records reflect 
his service in the Republic of Vietnam, and thus he is 
presumed to have been exposed to herbicides in Vietnam.  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

As a matter of law, only acute or subacute peripheral 
neuropathy is presumed incurred in service as a result of 
exposure to Agent Orange.  38 C.F.R. 38 C.F.R. § 3.309(e).  
For purposes of presumptive service connection due to 
exposure to certain herbicide agents, acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Thus, the very fact of the existence and persistence 
of the veteran's peripheral neuropathy during the pendency of 
his claim, decades after service in Vietnam, precludes its 
service connection on a presumptive basis.  Moreover, on the 
basis of reports of the NAS, and all other sound medical and 
scientific information and analysis available to the 
Secretary, the Secretary has found that a presumption of 
service connection is not warranted for chronic peripheral 
nervous system disorders, 64 Fed. Reg. 59, 232 (Nov. 2, 
1999), or for chronic persistent peripheral neuropathy, 67 
Fed. Reg. 42,600 (June 24, 2002), 68 Fed. Reg. 27,630 (May 
20, 2003).

In this case, the veteran was never diagnosed with acute or 
subacute peripheral neuropathy.  The veteran has manifested 
and been diagnosed with chronic peripheral neuropathy.  A 
presumption of service connection is not provided for chronic 
peripheral neuropathy.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

The veteran is not precluded, however, from establishing that 
his peripheral neuropathy is related to service under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this 
regard, considering the evidence of record in light of the 
above-noted criteria, the Board finds that the preponderance 
of the evidence weighs against the claim.  

Here, the veteran's service medical records are negative for 
diagnosis or treatment for peripheral neuropathy.  The first 
documented report of a diagnosis for peripheral neuropathy 
was during a VA examination in October 1993.  In a January 
2000 treatment record, the veteran reported a history of the 
onset of symptoms of peripheral neuropathy beginning in the 
early 1970s.  

The Board notes that the pertinent medical evidence that 
supports the veteran's claim for service connection for 
peripheral neuropathy as due to herbicide exposure consists 
of the opinion of a VA examiner who evaluated the veteran in 
June 2000 during an Agent Orange examination.  During the 
evaluation, the examiner noted the veteran's pertinent 
medical history and complaints, to include reported incidents 
of exposure to herbicide agents in Vietnam.  The examiner 
noted that the veteran's chart was not available for review 
but that he had reported being followed and evaluated over 
the years at the University of Minnesota and most recently at 
the VA Medical Center.  The examiner noted that 
"apparently," no clear etiology for the veteran's 
neuropathy had been established.  

Her diagnoses included the following:

Peripheral neuropathy involving both lower 
extremities.  The neuropathy has been sensory in 
nature and now appears to involve a motor 
component as well.  Extensive evaluation has been 
reportedly unsuccessful in establishing a cause 
for the neuropathy.  It would appear as likely as 
not that the [veteran's] neuropathy is related to 
his extensive exposure to Agent Orange.  

The Board notes, that the VA examiner's opinion was not based 
on any review of the veteran's claims file or documented 
medical history.  Furthermore, the examiner's use of the 
wording, "It would appear . . ." connotes some speculation 
on her part as to whether there is a relationship between the 
veteran's peripheral neuropathy and presumed exposure to 
herbicide agents in service.  The Board recognizes that, in 
Lee v. Brown, 10 Vet. App. 336 (1997), the Court held that 
cautious language by a physician does not always express 
inconclusiveness.  There, however, the Court noted that there 
was another doctor's statement in the record which provided 
evidentiary support for the otherwise speculative statement 
at issue.  Here, there is no other medical evidence tending 
to support the possibility that peripheral neuropathy may 
been incurred as result of in-service herbicide exposure.  

In this regard, a report of a June 2001 VA examination 
reflects the examiner's evaluation of the veteran and 
consideration of the veteran's reported medical history.  The 
examiner reported that the veteran clearly had peripheral 
neuropathy, presumably axonal, but there was also significant 
functional overlay to his problem.  The examiner opined that 
he did not find any connection between the veteran's 
peripheral neuropathy and his service-connected disability, 
nor did he "believe there is any evidence of Agent Orange as 
the etiology for [the veteran's] present situation."  The 
examiner's opinion did not appear to be based on a review of 
the veteran's claims file or documented medical history.  

By contrast, the Board finds that a medical opinion offered 
by a VA examiner in June 2002 was clearly based both upon 
examination of the veteran and full consideration of 
veteran's claims file (to include his reported and documented 
medical history, as well as the June 2000 and June 2001 
reports of examination).  This opinion is clearly the more 
probative opinion on the question of medical nexus.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (it is the 
responsibility of VA adjudicators to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  In this respect, in the report of the June 2002 VA 
examination, the examiner's diagnoses included peripheral 
neuropathy of lower extremities, etiology unknown.  The 
examiner opined, 

It is not likely that [peripheral neuropathy] is 
related to the herbicide exposure because of the 
chronicity of [the veteran's] peripheral 
neuropathy.  It developed many years after his 
active service when he was exposed to herbicides 
in 1966.  There is a likely possibility that his 
peripheral neuropathy is secondary from his 
history of alcohol abuse which can cause chronic 
peripheral neuropathy.  

As the Board finds that the negative opinion evidence is 
entitled to more weight, it follows that the preponderance of 
the competent evidence weighs against the claim for service 
connection for peripheral neuropathy due to herbicide 
exposure.  The medical evidence, in this instance, does not 
support the veteran's contention that he suffers from 
peripheral neuropathy due to exposure to herbicide agents, 
either directly or on a presumptive basis.  

The Board has considered the veteran's assertions in 
considering the claim for service connection for peripheral 
neuropathy claimed as due to herbicide exposure.  However, as 
a layperson without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claim for 
service connection for peripheral neuropathy claimed as due 
to herbicide exposure must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent evidence is against the claim, the benefit-
of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Entitlement to service connection for peripheral neuropathy 
due to herbicide exposure is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


